*617OPINION.
Stekniiagen:
The only evidence is the testimony of one of the petitioners. He testified to all of the foregoing facts. The contention of petitioners’ counsel is that the profit from the pool had been assigned to the Securo Corporation and was not income to the members of the partnership. The contention is clearly untenable. The partnership subscribed to the pool and undertook to pay the subscription if called upon. No payment was required. In 1920 a profit of $32,580 was realized from the transaction, and like any other profit it was within the partnership’s gross income. What they did with it thereafter does not make it otherwise. So far as this record shows there was no consideration for the credit to the Securo Corporation, and the transfer of the profit after receipt to that corporation does not affect the question.

Judgment will be entered for the Gom-missioner.